DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2 and 3 recite respectively that the “the epidermal wound is a bacterial infection”, and “the epidermal wound is selected from . . . an insect bite”.  These limitations are objected to because a bacterial infection and an insect bite are synonymous with, or types of, an epidermal wound.  Rather, an epidermal wound can be the result of a bacterial infection or an insect bite.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/234301 A1 to Klitgaard et al. (“Klitgaard”, of record).
Klitgaard relates to compositions comprising Cannabidiol (CBD) and bacitracin and/or daptomycin, which show a synergistic effect in the inhibition of growth of Gram-positive bacteria. The compositions may be used e.g. as medicaments in the treatment of Gram-positive bacterial infections in human and animals. (Abstract, claims 1 and 12; p.l 12, ll. 1-3).  The composition may further be used in the treatment of skin infections, such as wound infections and burns, on the skin for topical application at or near wounds or an infected site (claim 11; p. 11, ll. 26-29; p. 8, ll. 1-16).  The composition ma further comprise less than 0.1% THC. (p. 10, ll. 4-5).
“The composition may also comprise further components to improve the antimicrobial effect. Thus, in an embodiment, the composition further comprises one or more additional antibiotics, such as polymyxin B or salts thereof and/or neomycin or salts thereof. Bacitracin (as bacitracin zinc salt), in combination with other topical antibiotics (usually polymyxin B and neomycin) is sold as an ointment (“triple antibiotic ointment,” with a common brand name Neosporin), it is used for topical treatment of a variety of localized skin and eye infections, as well as for the prevention of wound infections.” (p. 10, l. 8-16; emphasis added).  
The composition may be provided in different forms, depending on the specific use, e.g. a crème, a lotion, a gel, an ointment for topical application. (p. 9, ll. 20-22).  Per Klitgaard, bacitracin is primarily used as a topical preparation. (p. 5, l. 22).  
Example 6 shows preliminary data indicating a synergistic effect of the combination of CBD and polymyxin B on the gram-negative bacteria Escherichia coli and Salmonella typhimurium. Per Klitgaard, Polymyxin B is preferred. In an embodiment the composition comprises 0.1 μg/mL-50 mg/ml (0.01%-5%) CBD and 0.1 μg/mL-50 mg/ml Polymyxin (0.01%-5%), or 0.1 μg/mL-50 mg/ml (0.01%-5%) CBD and 0.1 μg/mL-50 mg/ml ((0.01%-5%) kanamycin.  (p. 8, ll. 1-16).  This overlaps with Applicant’s claimed amounts.
Klitgaard further discloses assessing other cannabiods- CBG and CBC in combination with bacitracin, but reports that this combination did not result in synergy, indicating that a very rare synergy has been identified.  (p. 20, l. 18- p. 21, l. 3).
Klitgaard further discloses a composition of CBD and kanamycin (an aminoglycide antibiotic), which shows a synergistic effect on the Gram-negative bacterial P. aerugoniosa. “Furthermore, the present disclosure shows that the combination of CBD with kanamycin and/or polymyxin B might be a putative novel treatment in future clinical settings for treatment of Gram-negative bacterial infections.” (Example 6), p. 6, l. 4-7; p. 3, ll. 1-3; p. 8, ll. 1-16).  
The components of the composition may be administered simultaneously or after each other. (p. 13, ll. 28-29).
Klitgaard further discloses providing the composition as a kit of parts, which can be used for treating skin infections, wound infections, burns, etc.  (p. 12, l. 26- p. 13, l. 23).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/234301 A1 to Klitgaard et al. (“Klitgaard”, of record), as applied to claims 1-5, 7-14, 17 and 19 in the 35 U.S.C. 102(a)(2) rejection above, and further in view of WO 2017/190249 A1 to Hossain (“Hossain”, of record).
Klitgaard is discussed in the 35 U.S.C. 102(a)(2) rejection above.
Klitgaard does not explicitly disclose wherein the first cannabinoid is THC, wherein the antimicrobial agent is an antifungal agent, and application by way of bandages or dressings.  Klitgaard further discloses combination with other cannabinoids, such as THC in low amounts, as well as testing alternative cannabinoids with an antibiotic, but does not explicitly disclose combinations of more than one cannabinoid in other than a small amount.
Hossain relates to topical compositions and their use for the treatment of epidermolysis bullosa and related connection tissue disorders arising from intermediate filament dysfunction, such as wound healing and skin regeneration, comprising administering cannabinoids, such as THC, CBD, etc., and combinations thereof. (Abstraction, [00120-124]).  Other active agents can be included, such as a topical anti-bacterial agent, a topical anti-fungal agent, etc. ([00181]).  Per Hossain, treatment may include application of non-adherent bandages and dressings.  ([0010]).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Klitgaard and Hossain, in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so since both references indicate both CBD as well as other cannabinoids, to include THC and others in combination, have been disclosed in the art as efficacious in the treatment of skin disorders of wound healing, alone, or in combination with anti-microbial and/ or anti-fungal agents.  The skilled artisan would have been further motivated to close wounds and protect from further infection because the use of bandages is commonplace for such use, motivated by the desire to protect against further infection and protect the wound from further surface damage, as well as disclosed in the art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627